Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the amendment filed on 01/06/2021. Claims 1 - 14 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 14 are rejected under 35 USC 103 as being unpatentable over Tinnakornsrisuphap et al (US Pub. No. 2013/0102313 A1) in view of Lindheimer et al (US Pub. No. 2016/0095050 A1).

Regarding claim 1, Tinnakornsrisuphap discloses “A method of operating a wireless routing device to control access to a voice communication service by a mobile device connected to a wireless local area network (WLAN) of the wireless routing device” ( See Tinnakornsrisuphap Figure 4; ¶ 0088; As represented by block 402, communication with an access terminal initially uses a first type of radio access technology. For example, the access terminal may initiate communication with a multi-mode access point over a Wi-Fi channel.", wherein a "a multi-mode access point over a Wi-Fi channel" is a "wireless local area network (WLAN) of the wireless routing device ); “the mobile device having a cellular network interface and a non-cellular wireless network interface” (See Tinnakornsrisuphap figure 1 and ¶ 0040; terminals in the system 100 also support multi-mode communication.  For example, the access terminal 102 includes several wireless access components that support different wireless access modes that employ different RATs.  In this example, the wireless access component 122 supports a first type of RAT (e.g., WWAN technology) and the wireless access component 124 supports a second type of RAT (e.g., Wi-Fi ); the method comprising “ “identifying a request from the mobile device to a cellular network gateway of the cellular network for access to the voice communication service” (see Tinnakornsrisuphap ¶ 0092; the type of service requested by the access terminal may be a factor in deciding whether to redirect an access terminal to a different RAT.", wherein "the type of service" is further defined in ¶ 41 ("A decision to switch to another RAT may be based in some aspects on the type of service (e.g., streaming, Web browsing, voice call, etc.) requested by an access terminal."), hence disclosing a "voice communication service" (i.e. a 
"voice call") request. It should be noted that the voice communication service will be implicitly requested to a cellular network gateway, as described in ¶ 0035: "In addition, the network entities may comprise part of a Session Initiation Protocol (SIP) based circuit-switched network", wherein the "Session Initiation Protocol (SIP) based circuit-switched network" implies a "voice communication service", and the "network entities" are defined in the same paragraph: "the network entities may represent functionality such as at least one of:[ ... ] gateway functions[ ... ]"), “performing a process prior to forwarding the request to the cellular network gateway comprising calculating a quality score for a non-cellular wireless link” (see Tinnakornsrisuphap ¶ 0089; As represented by block 404, at least one indication indicative of traffic conditions associated with the first type of radio access technology is determined.", wherein "one indication indication of traffic conditions associated" is a "quality score", and a "first radio access technology is a "non-cellular wireless link". It should be noted that the process is implicitly performed prior to forwarding the request to the cellular network gateway, as the method disclosed in D1 occurs within the access point when a type of service is requested, and it is clear and unambiguous that the forwarding of the request will be carried out later in the process, when the decision is taken (in block 412)), “between the mobile device and the cellular network gateway for accessing the voice communication service”( see Tinnakornsrisuphap ¶ 0089; the at least one indication is indicative of whether a communication channel established between the access point and the access terminal using the first type of radio access technology is congested; ¶ 0088; he at least one second indication may indicate whether the at least one backhaul link is a bottleneck for communications served by the access point". The two indications together correspond to "a quality score between the mobile device and the cellular network gateway for accessing the voice communication service". Indeed, the first indication (disclosed in paragraph 87) refers to the mobile device - access point link, and the second indication (disclosed in paragraph 88) refers to the access point - cellular network gateway (disclosed as the "backhaul link", which is described in paragraph 34: "each of the access points may communicate over various communication links with one or more network entities (represented, for convenience, by a network entity 114), including each other, to facilitate wide area network (WAN) connectivity. Typically, such a WAN link is referred to as a backhaul link or, simply, the backhaul.". In addition, paragraph 35 discloses the network entities: "the network entities may represent functionality such as at least one of: [ ... ] gateway functions[ ... ]"); “and comparing the quality of the non-cellular wireless network link against the respective quality of at least one alternative network observed by the mobile device; and if the quality of the non-cellular wireless network link is greater than the quality of an available alternative network; the wireless routing device allowing the request to proceed to the cellular network gateway; if the quality of at least one of the alternative networks is higher than the non-cellular wireless network link, the wireless routing device rejecting the voice service request” (¶ 0093; As represented by block 412, a determination to switch to a second type of radio access technology instead of the first type of radio access technology is made based on the indication(s) determined at block 404. This determination may be made, for example, based on one of more of the criteria discussed above in conjunction with FIG. 2 (e.g., at block 206)."The description of the block 206 discloses (paragraph 72): "The determination of whether to switch at block 206 is based on the information acquired at block 202 (e.g., before and/or after communication is established with the access terminal). For example, one of more of the acquired factors may be compared with a corresponding threshold (e.g., a threshold RSSI level, a threshold throughput level, and so on). Based on this comparison or these comparisons, a decision is made as to whether the access terminal will be redirected to another RAT." It should be noted that the "corresponding threshold" is implicitly referring to a "respective quality of at least one alternative network observed by the network", and "a decision is made as to whether the access terminal will be redirected to another RAT" implies that "the request to proceed to the cellular network gateway" is allowed or "the voice service request" is rejected).  
Tinnakornsrisuphap does not appear to explicitly disclose requesting observed network information from the mobile device”.  However, Lindheimer discloses “requesting observed network information from the mobile device”( See Lindheimer ¶ 0111; The message 410 may, for example, include instructions on when a UE should start to measure surrounding Wi-Fi™ networks, e.g., when certain criterion or criteria are fulfilled.The criteria could include for example signal quality or signal strength of the eNB (400) as measured at the UE, or signal strength of the Wi-Fi™ AP with service set identification (SSID) Y (450) or Wi-Fi™ AP with SSID X (452)", wherein "signal quality or signal strength of the eNB (400)", "signal strength of the Wi-Fi™ AP with service set identification (SSID) Y (450) or Wi-Fi™ AP with SSID X (452)" represents the "observed network information) .
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Tinnakornsrisuphap and Lindheimer before him or her, to modify the invention of Tinnakornsrisuphap to instruct the mobile device The suggestion for doing so would have been to ensure an accurate observed network information, in order to decide which network to access.

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Tinnakornsrisuphap and Lindheimer further discloses, “Wherein a request for access to the voice communication service is detected by examining sequences of packets addressed to a public network address of the cellular network gateway”; (see Tinnakornsrisuphap ¶ 0089and Lindheimer ¶ 0111).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Tinnakornsrisuphap and Lindheimer further discloses “receiving observed network identifiers and signal strength measurements from the mobile device; and calculating a quality score for each observed network identifier from respective signal strength measurements relating to the observed alternative network”; (see Tinnakornsrisuphap ¶ 0089and Lindheimer ¶ 0111).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Tinnakornsrisuphap and Lindheimer further discloses “receiving observed network identifiers and quality scores calculated by the mobile device”; (see Tinnakornsrisuphap ¶ 0094).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Tinnakornsrisuphap and Lindheimer further discloses “sending an identity of at least one of .  

Regarding claim 6, claim is incorporated as stated above.  In addition, the combination of Tinnakornsrisuphap and Lindheimer further discloses “wherein a Voice over WiFi data path is established between the mobile device and the voice communication service via the wireless routing device and the network gateway”; (see Tinnakornsrisuphap ¶ 0015)

Claims 7 - 12 are the apparatus claims corresponding to the method claims 1 - 6 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 6.  Claims 7 – 12 are rejected under the same rational as claims 1 - 6.

Claim 13 is the Non-transitory computer readable storage medium claim corresponding to the method claim 1 that has been rejected above. Applicant attention is directed to the rejection of claim 1.  Claim 7 is rejected under the same rational as claim 1.

Claim 14 is the system claim corresponding to the method claim 1 that has been rejected above. Applicant attention is directed to the rejection of claim 1.  Claim 13 is rejected under the same rational as claim 1.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468